Citation Nr: 0108907	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the initial staged ratings of 10 percent and 
30 percent assigned for a post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
June 1952.
This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that determination, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation, which became effective on August 18, 1993.  The 
veteran disagreed with the assignment of the 10 percent 
disability evaluation.  In March 1998, the Board remanded 
this matter to the RO for further development which included 
the scheduling of a VA psychiatric examination to determine 
the severity of the veteran's PTSD.  Subsequently, the RO 
increased the disability evaluation for the veteran's PTSD to 
30 percent, which became effective on April 22, 1998.  In 
June 1999, following a decision on issues of entitlement to 
service connection for other disorders, the Board remanded 
the issue noted on the title page to the RO for consideration 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999) as 
well as for the issuance of a Statement of the Case (SOC).  
See also Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC 
addressing the issue now on appeal was provided the veteran 
and his representative in September 1999 and was thereafter 
timely appealed.  


REMAND

The issue now on appeal must be remanded at the current time 
to obtain additional VA outpatient treatment records and for 
another VA psychiatric examination in order to ensure 
compliance with all applicable Court precedent.  

The most recent VA outpatient treatment record in the claims 
folder reflecting therapy for PTSD is dated in March 1998.  
Thereafter, VA psychiatric examinations were performed in 
April 1998 and August 1999.  In the August 1999 examination 
report, it was noted that the veteran was still being seen at 
the mental health clinic where he participates in a Korean 
war psychotherapy group and receives treatment for PTSD.  As 
such, all VA outpatient treatment records reflecting 
psychiatric treatment from April 1998 to the current time 
must be obtained for association with the claims folder.  

The issue on appeal involves the propriety of two different 
staged ratings assigned for PTSD from August 1993 to the 
current time.  As such, the veteran's PTSD must be evaluated 
under rating criteria in effect prior to November 7, 1996 as 
well as rating criteria which became effective on November 7, 
1996.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
regards the old rating criteria, the VA psychiatric 
examination must comply with Court precedent in Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board will also issue 
instructions to ensure that the VA psychiatric examination to 
be conducted will comprehensively address the new rating 
criteria.  

Accordingly, the case is REMANDED to the RO for the 
following:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers other than VA, who 
may have treated him for a psychiatric 
disability since March 1998.  The RO 
should obtain VA outpatient treatment 
records of the Mental Health Clinic from 
April 1998 to the current time.  After 
obtaining appropriate consent forms for 
the release of any private clinical 
records, the RO should obtain all 
existing private treatment records not 
now in the claims folder.  

2.  The RO should arrange for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folders and a copy of 
this Remand should be made available to 
the examiner for review prior to the 
examination.  All clinical findings 
should be reported in detail.  As regards 
the criteria in effect prior to November 
7, 1996, the examiner must comment as to 
the degree to which the veteran's PTSD 
affects his ability to establish and 
maintain effective or favorable 
relationships with people (social 
impairment) and the degree to which PTSD 
results in reduction in initiative, 
flexibility, efficiency, and reliability 
levels (industrial impairment).  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  
The RO should also provide the examiner 
with a copy of the current rating 
criteria for evaluating psychiatric 
disorders, effective on and after 
November 7, 1996, and the examiner must 
comment as to the presence or absence of 
each symptom and finding referable to 
PTSD required under the rating criteria 
for ratings from zero to 100 percent, and 
where present, the frequency and the 
degree of severity of each symptom and 
finding.   

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken 

4.  Thereafter, the RO should review the 
remanded issue and readjudicate the issue 
with consideration of Fenderson v. West, 
supra.  The veteran should be assigned 
staged ratings in accordance with 
whichever rating criteria are more 
favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, the PTSD 
may not be evaluated under the new 
criteria prior to November 7, 1996.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

The purpose of this REMAND is to accomplish additional 
development to comply with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



